Citation Nr: 1400324	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-12 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from October 19, 2003 to March 4, 2004, and from March 22, 2004 to February 27, 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDING OF FACT

OSA is attributable to service.  


CONCLUSION OF LAW

OSA was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Board is required to apply the section 1154(b) presumption to whether the claimed injury occurred as well as the separate issue of whether the Veteran suffered the claimed ensuing disability while on active duty.  See generally Reeves.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In this case, the Veteran was granted service connection for posttraumatic stress disorder (PTSD) based on stressors he experienced while serving as a combat engineer in Iraq.  However, he has not asserted that OSA occurred during combat, specifically.  

The service treatment records (STRs) document that the Veteran complained of poor sleep and fatigue.  The only etiology provided was noted on July 30, 2004, when the Veteran reported that he had difficulty waking up and also had constant fatigue.  The examiner at that time noted that these complaints appeared related to medication that the Veteran was currently taking.  

Post-service, the Veteran was afforded a VA PTSD examination in September 2005, several months after he separated from service.  He reported that he has suffered from poor sleep while in Iraq.  From this point forward, it was frequently noted that he had sleep impairment in his VA psychiatric medical records.  

In October 2008, the Veteran underwent a sleep study which resulted in a diagnosis of OSA.  Subsequent VA medical examination reports and opinions rendered in November 2009, November 2010, and May 2011, all indicated that the Veteran's OSA was not etiologically related to his military service.  However, the RO found all of these examinations/opinions to be inadequate due to typographical errors and the failure of the examination reports to address the Veteran's inservice symptoms of sleep difficulty and fatigue.  

In February 2010, a private examiner, D.A.N., M.D., stated that he had been following the Veteran for OSA since 2008 and believed that he had developed that disorder at least as early as 2004.  Dr. N. indicated that he had reviewed his military records which noted that the Veteran had been fatigued for several months, despite getting enough sleep.  Snoring was also present.  This physician opined that it was as likely as not that the Veteran had OSA while he was on active duty.

In July 2011, another VA addendum was obtained which reached the same conclusion as the prior VA reports that the Veteran's OSA was not etiologically related to service.  The rationale was essentially that there was no inservice diagnosis of OSA and, that inservice fatigue was resolved with medication.  

Thereafter, in September 2013, a medical opinion was provided by another private examiner, H.S., M.D., who indicated that the Veteran was not formally diagnosed with OSA until about two and half years after he separated from service.  However, he noted that, as discussed by Dr. N., the Veteran began having symptoms such as headaches, snoring, and fatigue during service which are classic symptoms of OSA, and which were consistently found in the records from 2004 until the actual diagnosis in 2008.  The physician reviewed medical opinions of record and concluded that it was as likely as noted that the Veteran's OSA began during service, but remained undiagnosed until 2008.  He further opined that PTSD also likely aggravated the OSA.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the July 2011 VA examiner and the private physicians were aware of the Veteran's medical history, provided articulated opinions, and also furnished reasoned analyses.  The Board therefore attaches probative value to these opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The Board concurs with the RO that the other VA opinions were inadequate.

The Veteran states that his OSA symptoms began during service.  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

The Veteran is competent in this case to report his symptoms.  The private medical opinions relied on his competent and credible report of inservice symptoms.  The Board further finds his reports particularly credible as the STRs and post-service medical evidence generally document the symptoms that the Veteran described.  As such, the Board affords more probative value to the private opinions in this case as they are also consistent with the competent and credible lay evidence.  

Accordingly, service connection for OSA is warranted on a direct basis.  As such, there is no need to consider whether service connection is warranted for OSA as secondary to PTSD.


ORDER

Service connection for OSA is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


